Dismissed and Memorandum Opinion filed January 17, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00474-CV

                           JACK RAINES, Appellant
                                         V.
            BAYSHORE RV & MOBILE HOME PARK, Appellee

                    On Appeal from the County Court No. 2
                           Galveston County, Texas
                      Trial Court Cause No. CV-0081076

                MEMORANDUM                          OPINION


      This is an appeal from a judgment signed May 31, 2018. The clerk’s record
was filed September 4, 2018. The reporter’s record was not filed. No brief was filed.

      On November 8, 2018, this court issued an order stating that unless appellant
filed a brief on or before December 10, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.

                                     PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2